IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 00-60607
                                              Summary Calendar
                                              _______________



                                             BRENT HAZZARD,

                                                                 Plaintiff-Appellant,


                                                   VERSUS

                                CHASE MANHATTAN CORPORATION,

                                                                 Defendant-Appellee.


                                       _________________________

                               Appeal from the United States District Court
                                 for the Northern District of Mississippi
                                              (00-CV-24)
                                     _________________________
                                           October 23, 2001


Before JOLLY, JONES, and SMITH,                          Finding no error, we affirm.
  Circuit Judges.
                                                                               I.
PER CURIAM:*                                                This is a negligence claim by Hazzard
                                                         against the Chase Manhattan Corporation
   Brent Hazzard challenges a dismissal en-              (“Chase”) for inaccurate billing on his credit
tered pursuant to the statute of limitations.            card. In 1990, Hazzard’s Chase credit card
                                                         apparently was stolen; he reported the theft to
                                                         Chase. Although his account was closed and
        *
          Pursuant to 5TH CIR. R. 47.5, the court has    a new one opened, he was sent inaccurate bills
determined that this opinion should not be published
                                                         claiming that he owed $55.36 on the old ac-
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.           count and $674.97 on the new. He and his
mother repeatedly complained to Chase and                                    III.
repeatedly were assured that the problem                  A dismissal on limitations grounds is re-
would be corrected, but apparently nothing            viewed de novo. Clymore v. United States,
was done.                                             217 F.3d 370, 373 (5th Cir. 2000). A dismis-
                                                      sal is upheld “only if it appears that no relief
   In September 1991, Hazzard’s account was           could be granted under any set of facts that
referred to a collection agency. In December          could be proved consistent with the
1991, he received a statement from Chase indi-        allegations.” Jackson v. City of Beaumont
cating that he had purchased an item for              Police Dep’t, 958 F.2d 616, 619 (5th Cir.
$49.00; Hazzard claims he never made any              1992). The court must accept all pleaded facts
such purchase.                                        as true and view them in the light most
                                                      favorable to the plaintiff. Cinel v. Connick, 13
    During the next several years, Chase              F.3d 1338, 1341 (5th Cir. 1994).
continued its efforts to collect the unpaid
balance from Hazzard, who in turn renewed                 The last bad act alleged against ChaseSSthe
his objections. In 1997, Hazzard received a           inaccurate bill for $49.00SSoccurred in 1991.
letter from Performance Capital Management            Because Hazzard did not sue for nine years,
(“Performance”), a collection agency,                 the action is time-barred. Hazzard, though,
informing him that Chase had sold his account         contends that the last act of negligence
to them. Finally, in October 1999, Chase              occurred on January 7, 1997, when
admitted to Hazzard that it had made a                Performance sent him a letter informing him
mistake and informed him that it had been             that Chase had sold his account to them. The
corrected. Hazzard claims that the bad credit         letter cannot be attributed to Chase. In any
record created by his failure to pay the              event, it was not, by itself, a negligent act.
inaccurate bill had disqualified him from
several important loans over the intervening              Hazzard also argues that Chase’s failure to
period, including educational loans, a housing        correct its mistake over an eight-year period is
loan, and a loan for his bar exam review              a “continuing tort” and therefore falls within
course after graduating from law school.              the statute of limitations. Although Hazzard
                                                      did not raise this issue in the district court, we
                        II.                           may consider it if it “presents a pure question
    On January 6, 2000, Hazzard filed a               of law or [is] an issue which, if ignored, would
negligence suit against Chase in state court,         result in a miscarriage of justice.” United
seeking compensatory and punitive damages,            States ex rel. Wallace v. Flintco Inc., 143 F.3d
attorney’s fees, the “ability to use credit for       955, 971 (5th Cir. 1998).1 The continuing tort
eight years,” and an injunction preventing
Chase from using the advertising slogan “The                  1
Right Relationship Is Everything.” On the ba-               Fifth Circuit cases are
                                                      inconsistent in delineating the
sis of diversity jurisdiction, Chase removed to
                                                      standard for considering an
federal court, which dismissed the suit as            issue raised for the first time
barred by Mississippi’s three-year statute of         on appeal. Some panels have
limitations for negligence. MISS. CODE ANN.           stated that we need not address
§ 15-1-49 (1999).                                     an issue for the first time on
                                                      appeal “unless it is a purely

                                                  2
issue is a “a pure question of law,” because the         so there was no “continuing tort sufficient to
relevant facts are not in dispute and must be            toll a statute of limitations.” Id.
viewed in the light most favorable to Haz-
zard’s claim. Id.                                           AFFIRMED.

    Under Mississippi law, “[a] ‘continuing
tort’ is one inflicted over a period of time; it
involves wrongful conduct that is repeated un-
til desisted, and each day creates a separate
cause of action.” Stevens v. Lake, 615 So. 2d
1177, 1183 (Miss. 1993). “A continuing tort
sufficient to toll a statute of limitations is oc-
casioned by continual unlawful acts, not by
continuing ill effects from an original
violation.”     Id. (emphasis in original).
Hazzard’s claim is an example of the latter:
The harm to his credit rating during that
period arose from Chase’s original alleged
negligence in improperly calculating his credit
card bill in 1991. There have not been any
“continual unlawful acts” by Chase since 1991,


legal issue and our refusal to
consider it would result in a
miscarriage of justice.” E.g.,
Heci    Exploration       Co.    v.
Holloway, 862 F.2d 513, 518 &
n.7 (5th Cir. 1988) (emphasis
added).       But    more    recent
decisions hold that this court
may consider an issue first
raised    on    appeal      if   it
“presents a pure question of
law or [is] an issue which, if
ignored, would result in a
miscarriage       of     justice.”
Wallace, 143 F.3d    at   971
(emphasis added).       Since the
resolution           of       this
contradiction in precedent is
not essential to the outcome of
the present case, we assume
arguendo that the more recent,
more lenient line of cases is
correct.

                                                     3